     Case 1:20-cv-00925-DAD-JDP Document 9 Filed 09/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RAMON NAVARRO LUPERCIO,                         Case No. 1:20-cv-00925-NONE-JDP
12                        Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS
13            v.                                         PETITION
14       PEOPLE OF THE STATE OF                          (Doc. No. 6, 8)
         CALIFORNIA,
15
                          Respondent.
16

17

18           Petitioner Ramon Navarro Lupercio, a state prisoner proceeding without counsel, filed a
19   petition for a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) Therein he alleges
20   that he received ineffective assistance from his counsel; the trial court erred in denying his motion
21   to continue his trial; there was insufficient evidence presented at his trial to support his
22   conviction; he has discovered new, exculpatory evidence; and perhaps that evidence was
23   presented to the jury outside the presence of his attorney.1 (Id.) This action was referred to a
24   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
25

26   1
       This is how the assigned magistrate judge characterized petitioner’s final claim. (Doc. No. 6 at
27   2.) In reviewing the pending petition at the cited pages, the undersigned has not found such a
     claim, though petitioner’s allegations are difficult to decipher. In any event, the precise nature of
28   petitioner’s claims is irrelevant to the issues addressed in this order.
                                                          1
     Case 1:20-cv-00925-DAD-JDP Document 9 Filed 09/02/20 Page 2 of 3

 1          On July 9, 2020, the assigned magistrate judge issued findings and recommendations,

 2   recommending that the pending petition be dismissed as an unauthorized second or successive

 3   petition. (Doc. No. 6.) Specifically, the findings and recommendations note that this is

 4   petitioner’s fifth petition seeking federal habeas relief with respect to this same state court

 5   conviction. (Id.) For a second or successive petition, petitioner was required to obtain leave of

 6   the Ninth Circuit before proceeding. (Id. (citing 28 U.S.C. § 2244(b)(3)).) The findings and

 7   recommendations also note that petitioner’s first habeas petition, filed in 2008, was dismissed as

 8   untimely; however, the filing of an untimely petition barred by the applicable statute of

 9   limitations set forth in the Antiterrorism and Effective Death Penalty Act (“AEDPA”) does render

10   subsequently filed federal habeas petitions second or successive under AEDPA. (Id. (citing

11   McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009)).) Petitioner has not sought authorization

12   from the Ninth Circuit for any of his subsequently filed petitions including the one now pending

13   before the court. (Id.)

14          The findings and recommendations were served on petitioner and contained notice that

15   objections thereto were due within 30 days of service. (Id.) Petitioner did not file any objections

16   to the pending findings and recommendations and the time to do so has passed.

17          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

18   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

19   court concludes that the findings and recommendations are supported by the record and proper

20   analysis.
21          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

22   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

23   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

24   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

25   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

26   court issue or deny a certificate of appealability when entering a final order adverse to a
27   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

28   Cir. 1997). If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only
                                                         2
     Case 1:20-cv-00925-DAD-JDP Document 9 Filed 09/02/20 Page 3 of 3

 1   issue a certificate of appealability when “the applicant has made a substantial showing of the

 2   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

 3   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

 4   that) the petition should have been resolved in a different manner or that the issues presented

 5   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

 6   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In the present case, the court

 7   concludes that petitioner has not made the required substantial showing of the denial of a

 8   constitutional right to justify the issuance of a certificate of appealability. The court therefore

 9   declines to issue a certificate of appealability.

10           Accordingly:

11       1. The findings and recommendations issued on July 9, 2020 (Doc. No. 6) are adopted;

12       2. The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

13       3. Petitioner’s outstanding motion for discovery (Doc. No. 8) is denied as moot;

14       4. The court declines to issue a certificate of appealability; and

15       5. The Clerk of Court is directed to assign a district judge to this case for the purposes of

16           closure and to close this case.

17   IT IS SO ORDERED.
18
         Dated:     September 2, 2020
19                                                       UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                         3
